DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 January 2021 has been entered.

Status of the Claims
Claims 1-6 and 8-18 are pending.
Claims 2-6 and 9-15 are withdrawn from consideration as directed to non-elected inventions.
Claims 1, 8, and 16-18 are presented for examination.
Claim 8 is CANCELLED.
Claims 1 and 16-18, as amended below, are ALLOWED for the reasons that follow.
Claims 2-6 and 9-15 are REJOINED and ALLOWED for the reasons that follow.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Aaron Raphael on 12 April 2021.
The application has been amended as follows: 
IN THE CLAIMS:
Claim 1, Line 4:	Following the phrase “naltrexone salicylic acid cocrystal” the phrase ---characterized by an XRPD pattern as shown in Fig. 12 or in Fig. 14, or a TG/DTA trace as show in Fig. 13--- has been added.
Claim 8:	Has been CANCELLED.

Allowable Subject Matter
Claims 1 and 16-18, as amended above, are ALLOWED.
The following is an examiner’s statement of reasons for allowance: The claims as presently amended require the naltrexone/salicylic acid cocrystal possess the structure giving rise to any of the XRPD patters of figures 12 or 14, or the TG/DTA trace of Figure 13.  As the skilled artisan is aware, see Eun Hee Lee, A Practical Guide to Pharmaceutical Polymorph Screening & Selection, 9 Asian J Pharma. Sci. 163 (2014)(of record), crystalline structures of compounds are the result not only of the constituent components of the composition being crystallized, but on the particular manner in which the crystals are formed.  The instantly claimed naltrexone/salicylic acid cocrystals are obtained by a very particular crystallization process.  See Specification pages Ex parte Tanksley, 37 USPQ2d 1382, 1386 (Bd. Pat. App. & Int. 1994):
With respect to the rejections under 35 U.S.C. § 103, we find that the cited prior art provides no suggestion which would have led a person having ordinary skill from "here to there,"…We have no doubt that the prior art could be modified in such a manner to arrive at appellants' … [invention].  The mere fact, however, that the prior art could be modified would not have made the modification obvious unless the prior art suggests the desirability of the modification.  In re Gordon, 733 F.2d 900, 221 USPQ 1125 (Fed. Cir. 1984).

Claims 1 and 16-18 are allowable. The restriction requirement between inventions as set forth in the Office action mailed on 4 March 2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a).  The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Specifically, the restriction requirement of 4 March 2019 is WITHDRAWN.   Claim2-6 and 9-15, directed to compositions and methods of using the naltrexone/salicylic acid cocrystals of Claim 1 are no longer withdrawn from consideration because the claims requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable.  See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M BASQUILL whose telephone number is (571)270-5862.  The examiner can normally be reached on Monday through Thursday, 5:30 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on (571) 272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/SEAN M BASQUILL/Primary Examiner, Art Unit 1613